 88DECISIONS OFNATIONALLABOR RELATIONS BOARDW.T. GrantCompanyandRetail Store EmployeesUnion,Local No.1099,Retail Clerks InternationalAssociation,AFL-CIO. Case 9-CA-5142August 25, 1970DECISION AND ORDERBy MEMBERSMCCULLOCH,BROWN, AND JENKINSOn March 9, 1970, Trial Examiner Benjamin K.Blackburn issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He also foundthat the Respondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief, and the ChargingParty filed a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Trial Examiner's rul-ings made at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Deci-sion, the exceptions and briefs, and the entire recordin this case and hereby adopts the findings, conclu-sions,' and recommendations of the Trial Examiner.We agree with the Trial Examiner that Respondentwas motivated by a determination to retaliate againstemployees for their prounion activities when it institut-ed an automatic and inflexible approach in the applica-tion of its rules and personnel operating procedures.We also agree that Respondent's handling of employeeDixon's medical leave of absence was a consequenceof this unlawfully motivated "by the book" approachto such matters and that Respondent violated Section8(a)(3) and (1) when, as a result, it refused to endDixon's extended sick leave status and put her backtowork upon her notification that she was fullyrecovered and ready to return. That the desire topunish a prominent union adherent (Dixon's activities'In the absence of exceptions thereto, we hereby adopt,pro forma,the Trial Examiner's conclusion as to the application of the guidelinesofJohnnie's Poultry Co,146 NLRB 770, to the conduct of Respondent'slabor relations coordinator in his investigation in the preparation ofobjections to the electionwere the subject of several of Respondent's pendingobjections to the recent election) and not a lackof work was the reason for refusing to restore Dixonto active status is apparent from all the relevantcircumstances. Thus, in the context of a past practiceof restoring active employee status promptly, withoutregard to whether there was a specific vacancy, follow-ing medical leaves of absence and a lack of evidencethat any such returning employee was treated differ-ently, Personnel Manager Westfall gave explicit assur-ance to Dixon, when she left for medical purposeson November 8, 1968, that she need not worry asher job would be waiting for her when she returned.This assurance was made with full knowledge ofthe nature of Dixon's imminent surgery and of theprobability of her post-Christmas return.Moreover,in view of the size of the unit (approximately 107eligible voters in November 1968); Respondent's prac-tice of shifting employees to "cover" work stationsof others absent for vacations, illnesses, etc.; Dixon'slong and varied experience with Respondent includingher valued skill as a cashier; and the fact that Respond-entwas retaining at least one full-time and somepart-time employees hired for the Christmas rush,we find incredible Westfall's statement to Dixon thatRespondent would not permit her to return on January28,1969, because it had "nothing open" for her.Accordingly,we are satisfied that, without regardto when the discrimination began, the date on whichDixon's employment income was adversely affectedby Respondent's discriminatory actions was, as foundby the Trial Examiner, January 28, 1969.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner, and hereby orders thatthe Respondent, W. T. Grant Company, Fort Mitchell,Kentucky, its officers, agents, successors, and assigns,2Our colleague's sole difficulty in this regard is with our findingas to the date from which backpay for the unlawful discrimination shouldbe awarded There is no doubt that in early March, while hiring employeesfor the Easter season, Respondent, having struck Dixon's name fromitsmental list of persons interested in work, further manifested its continu-ing discriminatory motivation by failing to contact Dixon for job openingsHowever, Dixon was not a returning economic striker who must awaita job opening or an applicant for employment whose failure to hireIsalleged to have been discriminatory, but an employee who has beendiscriminated against, with respect to her return from a temporary inactivestatus, for unlawful reasons In such circumstances,the Board has alwaysordered as part of the remedy for the unfair labor practice restitutionwherever possible of the status which would have obtained absent thediscrimination, including the requirement that the employee be madewhole for any loss of pay suffered by reason of such discrimination,and we find no reason to require less here185 NLRB No. 14 W T GRANT COshall take the action set forth in the Trial Examiner'sRecommended Order.MEMBER MCCULLOCH, concurring in part and dis-senting in part:I am in generalagreement with the Trial Examiner'sdisposition of the case, which the majority of thepanel adoptsin toto.Icannot agree, however, thatthe evidence supports the conclusion that the discrimi-nation against employee Dixon began on January28, 1969. The record indicates that no new employeeswere hired between December 1968 and March 1969.When Dixon returned from sick leave on January27, 1969, and asked for reemployment, she was toldthat there were no openings for her. The Trial Examin-er accepts this latter statement as a fact, but assumesthat Dixon should have been hired as an extra cashieror in some other "extra" capacity. He cites the factthat,when a Mrs. Gunkle had returned to work,"Respondent wound up with an extra cashier." Thetestimony shows, however, that, in Mrs. Gunkle'scase,the store had had an increasein business. Ido not think that thissinglehistorical fact convincinglyestablishes thatRespondent had a firm policy ofalways hiring employees returning from sick leave,regardless of the existing circumstances. I would find,instead, that backpay should run from the time inearly March when Respondent began hiring employeesfor the Easterseason,but failed to contact Dixon.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Trial Examiner: The chargewhich gave rise to this case was filed on April 21, 1969,by Retail Store Employees Union, Local No. 1099, RetailClerks International Union, AFL-CIO, referred to hereinas the Union or the Charging Party, against W. T. GrantCompany, referred to herein as Respondent On July 31the General Counsel of the National Labor Relations Board,by the Regional Director for Region 9 (Cincinnati, Ohio),issued complaint. Respondent's answer, duly filed, admittedcertain allegations of the complaint and denied others,including the allegation that it had committed unfair laborpractices.Hearing was held before me, pursuant to due notice,inCincinnati,Ohio, on December 10, 11, 12, and 29.Early in the hearing I granted the General Counsel's motionto amend the complaint to add an allegation that Respondenthad violated Section 8(a)(1) of the Act when one OpalCrawford, on or about November 8 and 16, 1968, coercivelyberated employees for their activities on behalf of the Union.At the end of the General Counsel's case I granted Respond-ent'smotion to dismiss this part of the case as well asallegations contained in the original complaint that Respond-ent had violated Section 8(a)(1) when Gavonnah Westfall,personnel manager of Respondent's store in Fort Mitchell,Kentucky, threatened an employee with loss of work inlateOctober or early November 1968 if she voted for89theUnion and coercively berated an employee in lateDecember 1968 regarding her union activities. I ruled thatthe General Counsel had failed to make outa prima faciecase with respect to any of theseallegationsof the complaint,as amended.' Consequently, the issues litigated before mewere (1) whether Respondent discriminated against EmileeDixon within the meaning of Section 8(a)(3) when it refusedto permit her to return to work in January 1969 followingan absence caused by illness and (2) whether certain state-ments and actions of Mrs. Westfall soon after a LaborBoard election at the Fort Mitchell store on November8, 1968, and other statements and actions of Lester Margare-ten,Respondent's labor relations coordinator, both beforeand after the election constituted independent violationsof Section 8(a)(1).All parties appeared at the hearing and were given fullopportunity to participate, to adduce relevant evidence,to examine and cross-examinewitnesses, to argue orally,and to file briefs. Upon the entire record, including briefsfiled by all parties, and from my observation of the demeanorof the witnesses while testifying under oath, I make thefollowing.FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation, operates departmentstores throughout the United States. During the year preced-ing the issuance of the complaint in this case its salesexceeded $500,000 and the value of goods shipped directlyto the Fort Mitchell, Kentucky, store from outside theState of Kentucky exceeded $50,000 On the basis of theseadmitted facts, I find that Respondent is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answeradmits, and I findthat the Charging Party isa labor organization withinthe meaningof Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. BackgroundIn August 1968, the Union began a campaign to organizethe employees of the Fort Mitchell store. On September27 it filed a petition for a Labor Board election inW.T. Grant Company,Case 9-RC-7902. The election washeld, pursuant to a Stipulation for Certification upon Con-sent Electrion approved October 22, on November 8. Resultswere 54 votes for the Union, 45 against, and 4 challengedballots.On November 14 Respondent filed objections toconduct affecting the results of the election. On February11, 1969, the Regional Director recommended to the Boardthat the objections be overruled On March 19 the Boardordered a hearing It was duly held in Cincinnati, Ohio,on April 14 and 15 before Stephen S. Frockt. Amongthe incidents relied on by Respondent in support of its'Respondent's motion, which I took under advisement at the endof the hearing, to dismiss the remainingallegationsof the complaint,is disposed of by my findings, conclusions, and recommendations herein 90DECISIONS OFNATIONALLABOR RELATIONS BOARDobjections that the Union had threatened employees andtheir families prior to the election were the allegationsthatEmileeDixon had threatened Patricia Reeves, heryoung son, and Sandra Kellerman,as discussed in moredetail below.Several of the witnesses who appeared beforeme testified in that proceeding,includingMrs. Dixon, Mrs.Reeves, and Miss Kellerman OnMay 27HearingOfficerFrockt issued his report.He recommended that Respond-ent'sobjections be overruled in their entirety and thatthe Boardcertifythe Union as representative of Respond-ent's employees in the Fort Mitchell store. No exceptionswere filed to the HearingOfficer's report.Consequently,theBoard adopted his recommendations and issued itscertificate on June 26. Respondent and the Union enteredinto a contract which was made effective the same day.B. Credibility and the Opal Crawford IssueInmy view, the key to this case lies in Respondent'sattitude toward Emilee Dixon's role in the election cam-paign, as evidenced by the representation case proceedings.One of Respondent's objections to the November 8, 1968,electionwas that "the Petitioner [i.e., the Union]..threatened employees and their families in an impropermanner to support the Petitioner in the election " At thehearing in April 1969 it presented testimony on four inci-dents in support of this contention Emilee Dixon figuredin two of them. One involved her remarks several weeksbefore the election to an employee named Patricia Reeves,and the other involved her remarks to an employee namedSandra Kellerman. While considered separately by HearingOfficer Frockt these two grounds for Respondent's objectiontogether comprised one episode since they happened almostsimultaneously and were investigated as one by Respondent.Both incidents, as well as the role they played in Respond-ent's handling of the representation case, were relitigatedbefore me with the same sharp conflicts in the testimonyfaced by Frockt. In brief, Patricia Reeves' testimony madethe exchange between her and Mrs. Dixon ajoking encounterof no consequence between two friends, while Respondent'switnesses all described a Patricia Reeves who was upsetto the point of tears at what Mrs Dixon had said toher.Frockt credited both Mrs. Reeves' and Mrs. Dixon'sversions of what passed between them and credited MissKellerman's testimony of what Mrs. Dixon said to heroverMrs.Dixon's denial.' I disagree as to the former,agree as to the latter'Hearing Officer Frockt's Report on Objections to Election and Recom-mendations to the Board reads, in pertinent partIcredit both Reeves' and Dixon's versions and find that thesestatements were made as testified to by them This resolution ofcredibility is supported by the testimony of the Employer's [i e ,Respondent's] witnesses They stressed that the alleged threat con-cerned the signing of a union card, and there would have beenno need for Dixon to have threatened Reeves for this reason asReeves had already signed a card on September I I and had madethis fact known to Dixon**sThe undersigned has carefully evaluated the conflicting testimonyofKellerman and Dixon Upon my observation of Kellerman'sIn the narrative of the facts which follows I have generallydiscreditedPatriciaReeves. I found her version of theevents incredible in the face of the testimony of Respondent'switnesses' thatMrs. Reeves spoke and acted at all timesprior to the hearing in the representation case like onewho felt, whether rightly or wrongly, she had been threat-ened by Mrs. Dixon if she did not support the Unionand not, as suggested by the Charging Party, like onewho cried because she was being harassed by "Supervisor"Crawford. I have reached this conclusion for a numberof reasons.In the first place, I, too, was impressed by the demeanorof Respondent's witnesses, especially Sandra Kellerman.The import of Miss Kellerman's testimony was that theepisode had been anything but a joking matter. On theother hand, I was not impressed by Mrs. Reeves' effortsto persuade me that Respondent sought to force her fromthe beginning to testify against her will that Mrs. Dixonhad threatened her I do not attach the same significanceas Frockt to the fact that Respondent's witnesses stressedthat the alleged threat concerned the signing of an authoriza-tion card or to the fact that Mrs. Reeves signed oneof the Charging Party's authorization cards on September11, 1968, sometime prior to her confrontation with Mrs.Dixon. As to the former, I find below that Mrs. Dixonspoke to Mrs. Reeves about voting for the Union in theapproaching election, not about signing an authorizationcard. For this limited point I have credited the testimonyofMrs. Reeves since she was the only witness who wasactually present when Mrs Dixon spoke to her Of greaterimportance in resolving credibility is the fact that MissKellerman,whom I found completely credible, testifiedthatMrs. Dixon's words to her were in the context ofdemeanor and conduct while testifying, which impressed me, I credither testimony that Dixon made the attributed statement to herThe undersigned concludes that the Dixon-Reeves interchangewas no more than a joking interchange concerning their supportof the Union, and accordingly, Dixon's statement cannot be viewedas a threat of reprisal or of personal or family harm, should Reevesfail to support the Petitioner Even viewed in its strongest light,it cannot be found to have impaired Reeves' choice of representativesin any mannerDixon's statement to Kellermanisno more than an isolatedstatement and the evidence fails to establish that it, standing eitheralone or when viewed with the other conduct, created an atmosphereof fear and reprisal such that a free election was impossible'Namely, Miss Kellerman, Nellie Osborne, an office employee whowas present during the conversation in the cash office among MissKellerman, Mrs Reeves, and Richard Anderson, store merchandise manag-er,Richard Anderson himself, Charles Straffin, manager of the store,Sylvia Beatty, the employee who called "Supervisor" Opal Crawford'sattention to the fact that something untoward had happened on theselling floor, and Lester Margareten, the attorney who investigated theepisode as a possible ground for objecting to the election and attemptedto utilize it in his presentation of Respondent's case in the representationproceedingBeforeme,Mrs Dixon was not asked about the detailsof the exchange between her and Mrs Reeves, merely testifying thatshe had talked to Mrs Reeves about the Union prior to the electionShe denied ever talking to Miss Kellerman about the Union W T GRANT COa discussion about voting for the Union, not signing oneof its authorization cards. The fact Respondent's witnessestestified that Mrs. Reeves subsequently indicated Mrs. Dixonhad threatened her in order to get her to sign a cardis,I think, a manifestation of the fact that they simplygot the wrong impression from the upset Mrs Reeveswhen they talked to her.' As to the latter, employeessign union authorization cards for many reasons. I findnothing inconsistent in the fact that Mrs. Reeves signedsuch a card and yet later was dubious enough about votingfor the Union to cause a strong union adherent like MrsDixon to speak as she did. In fact, that is exactly thesort of person I decided I was looking at as I observedMrs. Reeves on the witness stand. The explanation, I amconvinced, for Mrs. Reeves' peculiar conduct when a Boardagent sought to get an affidavit from her and for herturncoat performance when called as a witness by Respond-ent at the representation case hearing was her resentmentover being told that she was being taken out of the jewelrydepartment a day or two before the Board agent cameto the Fort Mitchell store and being laid off a few daysafter that.'More importantly, I have based my credibility resolutionon the course of conduct which Respondent pursued inthe representation case. Anderson talked to Mrs. Reevesand Miss Kellerman a few minutes after Mrs Dixon spoketo them and was told that Mrs. Dixon had threatenedthem. Straffin was told the same thing After the election,Respondent, in the person of Margareten, asked employeeswho had any evidence that the Union had engaged inany irregular conduct during the campaign to come forwardwith their stones. Among the employees he talked to wasMrs Reeves. Subsequently, even though Mrs. Reeves failedto keep an appointment to tell her story to the LaborBoard agent assigned to investigate Respondent's objections,Margareten subpenaed her and put her on the witnessstand to tell the story she had told him in support ofRespondent's case. No advocate would have taken so fool-hardy a step if Mrs Reeves had given him the causeshe claimed to have given him to suspect that her testimonymight not be helpful to Respondent. Therefore, I can onlyconclude that Margareten's version of what passed betweenthem is the correct one, and Mrs. Reeves' story that shetoldRespondent from the beginning that her exchangewithMrs.Dixon had been only a joking matter comestumbling to the ground.'E g , Anderson's description of Mrs Reeves' condition at the time,which I credit, sets the tone of this incident, thusHer conversation was very incoherent She was very upset, andallshe was saying, that she was afraid, or she was upset by theconstant pressure of-to sign this card, and she had mentionedEmilee Dixon's name, that she was-that there was pressure onthe floorAnd this is what-and then from this point-this timein the cash office was a very short period of time-she said, "GetSandy [Kellerman] and she will explain it to you "As originally issued, the complaint in this case alleged that PatriciaReeves was laid off on December 24, 1968, in violation of the ActOn August 14, 1969, the Regional Director approved the Charging Party'srequest to withdraw that part of its charge on a showing that it hadreached a settlement with Respondent He deleted Mrs Reeves' termina-tion from the complaint At the time of the hearing before me shewas working in the Fort Mitchell store91A related issue, since it looms so large in the GeneralCounsel's and the Charging Party's theory that she isin some way the villain of the piece, is whether OpalCrawford was a supervisor within the meaning of theAct during the relevant period.' Prior to Respondent'scontract with the Charging Party, Opal Crawford, RubyCraddock, and Frances Dixon had the title "supervisor"and were so designated on the name tag which they, likeall employees at the Fort Mitchell store, wore The Unionchallenged all three at the election. Under the contract,the title "supervisor" was changed to "section head." Atthe time the contract came into existence, Frances Dixonwas promoted to assistant manager, an admittedly superviso-ry position within the meaning of the Act. Opal Crawfordand Ruby Craddock became section heads and are nowcovered by the contract. The duties of "supervisors" beforethe contract and "section heads" after are identical. There-fore, in order to avoid the confusion inherentinusinga term of art in an manful manner, I refer hereafterto the job as section head even though the relevant periodis prior to the contract.The hierarchy in the Fort Mitchell store is manager,merchandise manager, assistant managers, section heads,department heads, and clerks without titles. The clerk incharge of a department is called the head of that departmenteven though, in many instances, she is the only employeein it.Section heads, in turn, are in charge of all thedepartments in a particular area of the store. As suchthey help department heads prepare orders for merchandiseto be stocked and consolidate the orders from their depart-ments. They see to it that each department is staffed andhave authority to shift clerks from department to departmentwithin their section.However, they must clear a shiftwith someone over them if it involves an employee notin their section.' Section heads do not ordinarily sell althoughcircumstances not infrequently require them to do so. Insummary, their job is to oversee the orderly running oftheir portion of the selling floor, doing whatever is necessaryto stock and man the store and serve the customersThe Fort Mitchell store is open 7 days a week. It ismanned on Sunday by a reduced, volunteer crew. Theassistant managers take turns running the store on Sunday.Each week a section head is designated on the scheduleas the "supervisor" of the day However, even thoughher duties on Sunday are storewide rather than limited6M'sCrawford testified in the representation case, although notbeforeme Hearing Officer Frockt apparently listened to much of thesame evidence as I on this issue However, he found it unnecessarytomake a finding 1, too, find the point unimportant since there isno evidence in any way linking M's Crawford with Respondent's decisionnot to put Mrs Dixon back to work when she recovered from herillness,and since Respondent admitted knowledge of Mrs Dixon's proun-ion activities, regardless of whether it acquired that knowledge throughM'sCrawford or from some other informant The General Counselfurther urges that, even if not a supervisor within the meaning of theAct,M's Crawford "engaged in[antiunion] conduct with Respondent'sknowledgeand assent as its agent" There is no evidence in the recordto establish that she acted as Respondent's agent in opposing organizationof the Fort Mitchell employees'This finding is based on the testimony of Frances Dixon Thereismuch inconclusive testimony in the record about M's Crawford'sactivities of this sort 92DECISIONS OFNATIONALLABOR RELATIONS BOARDto one specificsection,they arenotmateriallydifferentfrom weekdays.She is never left alone incharge of thestoreThere isno evidence in thisrecord that section headspossess any such unambiguousindicia of supervisory statusas authority to hire or fire or effectivelyrecommend hiringor firing or the like.While they do direct the work ofdepartment heads and clerks,theirduties are routine inthe extreme and require the exerciseof noindependentjudgment I find, therefore, that Opal Crawford was nota supervisor within the meaningof the Act when sheplayed herminor role in theevents ofthis case.'C. Facts1.The campaignThe ChargingParty's campaign to organize Respondent'semployeesearly tookon a Biblicalquality,for it turnedthe Fort Mitchellstore into two camps,the Rebates andthe Opalites.Rebaitestook theirnamefrom RebaMasden,an old and valued employeewho ledthe prounionfactionOpalites took theirnamefrom Opal Crawford, leader ofthe antiunion group.The turmoilwhich resulted amongthe employees caused Charles Straffin,manager of thestore,to enforcea rule that neither side was permittedto talk about the Unionon thefloor duringworking time.In late September19689 hehad occasion to call EmileeDixon and employeeLettie Loechel, bothstaunch Rebaites,to his officeto admonishthemabout violatingthe rule.He told Mrs.Loechel thatMrs. Dixon was soliciting onthe floorand sendingrecruits to herto sign a card. HetoldMrs. Dixonthatshe was solicitingon the floor andsending her recruitstoMrs Loechel tosign a card. Hetold both of them to cut itout.Both ladiesprotestedtheir innocence.On anotheroccasion,he admonished M's.Crawfordfor violatingthe rule on behalf ofantiunionism.One dayin themiddle of October, while Mrs. Dixonwas showing Sandra Kellerman how to operate the cashregister,theydiscussedtheUnion.Miss Kellerman saidshe did not know whether she would vote for the Unionor not.Mrs Dixon,angered,said,"Well, if you don't,I'll beat yourass."MissKellerman paled.'This, of course, is an additionalground for holding thatRespondentdid not violateSec 8(a)(1) through the activitiesofM's CrawfordMoreover,the only witnesswho testified about M's Crawford's activitieswas Patricia Reeves, whomIdo not credit However,when I dismissedthat portionof the complaint at the end of the GeneralCounsel's case,Ihad not yetmade eitherof these findings Therefore,my ruling atthat time wasbased solely on a findingthatGeneral Counsel had failedto establisha prima faciecase thatM's Crawford had "coercivelyberatedemployeesfor their activitieson behalf of the Union" evencreditingMrs ReevesStraffin implied that this occurred in mid-Octoberat the time ofthe crucial Dixon-Reeves-Kellerman episodeIbase this finding on thetestimony of Mrs Dixon and Mrs Loechel, both of whom placed theincident in late SeptemberThe recordishazy as to the dateon whichmost events occurred,especially in the preelectionphaseThis is ofgreater significance than usual insofar as findings of independent 8(a)(1)violations are concerned since the 10(b) period beginson October 21,1968, late in the preelectionperiodWhereprecise dates are impossibleto ascertain,my findings with respectto time and sequence of eventsare based on the record as a wholeMrs. Dixon had a similar conversation with Mrs Reeves.Mrs. Dixon told her she had better vote for the Unionif she knew what was good for her. Mrs. Reeves beganto cry Employee Sylvia Beatty observed both incidentsWhen she saw Miss Kellerman turn"white as a sheet"she went to her and asked what Mrs. Dixon had saidto herMiss Kellerman repeated the remark.At the firstopportunityMrs. Beatty reported to Opal Crawford thatMiss Kellerman and Mrs.Reeves were both upset becauseof what Mrs.Dixon had said to themM's. Crawford went to the office and told Richard Ander-son, the merchandise manager, that there was trouble onthe floor and that Mrs Reeves was crying. He told herto bung Mrs Reeves to the office M's. Crawford didso.Mrs.Reeves was still upset.She did not want totalk in a place where she could be seen by other employees.Anderson took her into the cash office, a secluded roomoff the main office. Since there are rules about who mayand who may not enter the cash room,NellieOsborne,the store bookkeeper who is authorized to be there, accompa-nied them.Mrs. Reeves was reluctant to tell Anderson what Mrs.Dixon had said to her. She talked about being afraidbecause of the pressure brought to bear on her.She toldAnderson that Miss Kellerman could explain it to him.Anderson sent for Miss Kellerman.Kellerman came tothe cash office. She told Anderson what Mrs. Dixon hadsaid to her and urged Mrs. Reeves to do the same.AndersonsentMiss Kellerman back to work.He took Mrs.Reevesto Straffin's office.The conversation was repeated for Straffin's benefit. Heand Anderson tried to calm Mrs. Reeves.Theytold herthatMrs. Dixon had no right to talk to her about theUnion during worktime.Theytold her that they wouldspeak to Mrs Dixon and assured her that it would nothappen again They sent her back to work.They thenwent for a cup of coffee in the store lunchroom. Onthe way, Straffin spoke to Mrs.DixonHe told her thatwhat she did on her own time was her own businessbut that she was not to campaign for the Union duringworktime.Gavonnah Westfall is personnel manager of the FortMitchell store. As such,she is immediately concerned withhiring and laying off employees.Sometime during the cam-paign,apparently not longbefore theelection when tensionin the store was at its peak,she discussed the Unionand the campaign with Straffin. She expressed the viewto Straffin that,if what the employees wanted was a union,perhaps they should run the store"by thebook" likea union store, that is, perhaps they should follow rigidlythe conditions of employment usually spelled out in unioncontracts instead of attempting to accommodate the employ-eeswhen they sought special treatment.Straffin agreedwith her.Respondent sought to persuade its employees to voteagainst theUnion.Its principal weapon was Lester Margare-ten, its labor relations coordinator.Following receipt ofthe petition,he went to Fort Mitchell from his officeinNew York on several occasions.Each time he spentseveral days conducting meetings for groups of employeesat which he explained Respondent's reasonsfor preferring W. T GRANT CO93no union in the store and talking to individual employeesin the same vein.He attempted to explain the consequences of unionizationand the provisions of union contracts. He undertook toanswer any questions which employees raised. Rose Kleier,10an articulate and intelligent woman who preferred to workonly part time, had several One was what would happentopart-time employees if the Union won the election.On November 7 as a group meeting in the stockroomwas breaking up, Margareten told her about contract clauseswhich provide that available hours of work must be givenfirst to full-time employees.He explained that if sucha clause were incorporated into a contract at the FortMitchell store it might well end her part-time employment."During the weeks just prior to the election, Emilee Dixonwas ill.She continued to work even though she was inpain while she waited for word from her doctor to entera hospital for major surgery.Mrs.Westfall, her friend,was aware that she was suffering, that surgery impended,and that she planned to take advantage of Respondent'sleave-of-absence policy so that she could return to herjob when she had recovered. On the evening of November7Mrs.Dixon obtained copies of Respondent's leave-of-absence application form fromMrsWestfall and tookthem home with her2.Respondent's leave-of-absence policyRespondent permits employees to take unpaid leavesof absence for up to 6 months with no break in continuityof service. To this end it employes a form headed "Leaveof Absence Application." A formally approved leave ofabsence is only required when the employee will be gonemore than 4 weeks. Consequently, the form is subheaded"(For Unpaid Absences of more than 30 days)." The com-plete form has a small perforated section at the bottomwhich is captioned "Notice of Completion of ApprovedLeave of Absence."When an employee requests a formal leave of absence,the top part of the form is filled out in triplicate. Theemployee signs. The store manager recommends approvalby signing.All three copies are forwarded to a districtmanager. The district manager endorses the request bysigning and forwarding the forms to a regional manager.The regional manager endorses the request by signing andforwarding the forms to Respondent's personnel divisioninNew York. The personnel division approves the request10Like Patricia Reeves, Rose Kleier was named as a discrimmateein the complaint and then deleted as a result of the settlement workedout between Respondent and the Charging Party" Mrs Kleier's version of what Margareten said to her wasAnd then he answered their questions, and mine, and he said,"Now remember,Rose," he said,"if the union comes in now, thecompany will not be able to afford part-time help, and that willmean you "He said, "Now as it stands you have security with the company "He said, "You have beenhere a longtimeThey know they canrely on you, but now when the union comes in there won't beany part-time help " He said, "That will mean your job "Ido not consider this in conflict with Margareten's testimony, beingratherMrs Kleier's lay paraphrase of a technical subject In any event,I credit Margareten.by signing the forms and sending one copy back to thestore. Only when the form has been executed in the personneldivision is the leave of absence officially granted.When a leave of absence ends, either because the employeehas returned to work or has terminated his status as anemployee in some way, three copies of the bottom partof the form are signed by the manager and forwardeddirectly to the personnel division. The personnel divisionthen takes whatever steps are necessary, such as refundingthe former employee's contributions to Respondent's retire-ment plan, to wind up the relationship This part of theform reads, in pertinent part:Exact date of return ............... .ORWill not return, Notified by Employee...........(Date)In case of return to active service:1.Did employee apply for unemployment insuranceduring absence? ..........2.Did employee engage in or actively seek otheremployment during absence9............On the back of the form is printed a digest of Respondent'srules with respect to leaves of absence for the informationof employees. It reads, in relevant part:4.APPLYING FOR UNEMPLOYMENT INSUR-ANCE AUTOMATICALLY BREAKS CONTINUI-TY OF EMPLOYMENT, REGARDLESS OF TYPEOF LEAVE... .5.Breaking continuity of employment may not disquali-fy employee for re-employment, but length of servicewill thereafter be computed from re-employment date.6. It is expected that full-time or part-time employmentwill be available at termination of leave, but returnto same position, hours of work, or salary cannotbe assured In no case can re-employment followingleave of absence be guaranteed... as it is not possibleto anticipate conditions which may exist at the expira-tionof leave.The record contains evidence of four employees whotook leaves of absence for medical reasons prior to Mrs.Dixon's illness and returned to their former positions with-out incident when they had recovered. All four signedleave-of-absence requests either before or within a few daysafter their last day of work. They are ClariceBrinkman(1965),MyrtleDeMoss (1967-68),Mary Ellen Gunkle(1968), and Lettie Loechel (date unspecified).3.The postelection periodEmilee Dixon did not take the leave-of-absence formswith her when she went to work on the morning of Friday,November 8, 1968. At the store she received a call fromher doctorHe told her that he had a hospital bed atlast and that she was to enter the hospital on Sunday.Mrs. Dixon told Gavonnah Westfall. Mrs. Westfall toldher to take care of herself and not worry about her job, 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDitwould bewaitingfor her when she returned. Mrs. Westfallreminded her to gether leave-of-absence forms in promptly.Mrs. Dixon voted in the election thatday, which,as alreadyindicated,was won by the Charging Party by a 9-votemargin.She left the store at the end of her shift. Shewas tooill to workon Saturday.She enteredthe hospitalon Sunday and was operatedon Monday, November 11The results of the electionwere a disappointment toMrs. Westfall.She determinedto do her job "by the book."On Friday, November 9, sheinitiated an angry conversationwith Mrs. Loechel about Mrs. Loechel's changing her dayoff to Friday withoutobtainingMrs. Westfall's permission.She yelled atMrs. Loechel, "Who gave you the authorityto takeFridays off?"12Mrs. Loechalexplained that shehad clearedthe switch with Andersonsomeweeks before.Mrs.Dixon remainedin the hospital for a week. OnNovember 12 Mrs. Loechel,Reba Masden,and a thirdemployee,Ruth Taylor, asked Mrs. Westfallif,as employeeshad donein thepast,they couldchangetheir lunch hourso that theycould visitMrs. Dixon in the hospital. Mrs.Westfall replied, "SincethisUnion businesshas come up,there'll beno more special privileges.""On November14Margareten sent a letter to all theemployees in theFortMitchell store.He informed themthatRespondenthad filedobjections to the election becauseit hadevidence"certainthreatswere made to someemploy-ees during this campaign."He invitedthemto come forward"if theunion has threatenedor bribed you or other fellowemployees. . . so that we may aid theLabor Board in[its] investigation."On November21Margareten was in the store pursuinghis investigationin supportof Respondent's objections.He interviewed severalemployees who had responded tohis letter,gave informationwhich hejudged aided hiscase, subsequently gave affidavits to a Board agent assignedto investigate the objections,and testifiedas witnesses forRespondentat thehearinginApril 1969. Among theemployeeshe talked to that daywas Patricia Reeves."He interviewedher in Straffin's office. Straffinwas present.Margareten began by explaining his role and his purpose.He told Mrs. Reeves thatshe did nothave to speak tohim if she did not want to. He then discussedwith herthemid-Octoberepisodeinwhichshe had cried becauseshe felt thatMrs.Dixon was pressuringher to vote forthe UnionMrs. Reeves,in the courseof thediscussion," The only conflict in the testimony about this incident is MrsWestfall's denial that she yelled at Mrs Loechel,admitting only thatshe was "a little mad " I credit Mrs Loechel's testimony that she yelled" There is no conflict in the record about this episode Mrs Westfallfirstmentioned her attitude about going by the Union"book" whencounsel for Respondent asked her why she had told the three employeesthey could not go to the hospital Her reply is revealingWell, I had heard so much about when the union got in wecouldn'tdo this,we couldn't do that, and I was just trying togo by what the union rules and regulations would be It wouldhave been the same throughout the store"Although the record is not clear on the point, I gather that MrsReeves was not interviewed because she had responded to Margareten'sletter but because Straffin remembered the mid-October episode I assumethat Straffin's and/orAnderson's testimony about what had happenedthat day was at least part of the "evidence" on which Margaretenrelied when he filed the objectionsrevealed thatMrs.Dixon had inquiredso often abouther 2-year-old son who sat with him while Mrs. Reeveswas at work that Mrs. ReevesfearedMrsDixon wasthreateningtoharm the child ifshe did notvote forthe Union.She told Margaretenthat her fatherhad beenbeaten upwhenshe was a child during alabor disputeand therehad beensomefear at thetime that a unionwas to blame Margareten said he thought Mrs. Reeves'testimonywould be very helpfultoRespondent'scase.He asked herto give anaffidavitto a Board agent. Sheagreed. He pointed out to her thathe did not have aright to be present at that time,only ifshe requestedit.Hetold her that he would beavailableif she didwant him there.A day or two before December 18 Anderson told bothMrs.Reevesand Opal Crawford thathe was going totakeboth of them off the jewelrydepartment becausethe under-the-counterstockwasin such a mess. Bothcried.On December18,which happenedto beMrs. Reeves'day off,a Board agent cameto the storeto interviewRespondent's witnesses in the courseof hisinvestigationof the objectionsMargareten sent a management traineetoMrs Reeves'home to fetch her. Mrs.Reeveshid.Thenext day Straffin, irritated, told her hethought her notshowing up to givean affidavitas she had promised wasa dirty trick.On December 24 Respondent laid off Mrs.Reeves andRoseKleier, alongwitha numberof otheremployeesbeing let go, because theChristmasseasonwas at anendA day or two beforethe endof themonth,Mrs. WestfallincludedMrs.Dixon's name on alistof employees whowere terminatedeffective January1,1969, and sent thelisttoNew York Thisso-called separation report is amonthly requirementof thepersonnel division.Mrs. Dixonwas on the list because she had been absent for morethan30 days withoutsubmittinga leave-of-absence form.On January 3 Mrs. Westfall receivedin the mail fromMrs. Dixonthe formswhich Mrs.Dixon had taken homewith her on November 7, 1968. Mrs. WestfalltelephonedMrs. Dixon and told her that she had sent inonly twocopieswhen threewere required,that she had filled insome ofthe blankswrong, and that she should cometo the storeto sign newforms.Mrs. Dixon went to thestore. She took her husband with her.Mrs. Dixon went tothe officeto talk to Mrs. Westfall.She left herhusband outside. She and Mrs.Westfall gotinto a disputeover the forms.Mrs. Dixon had indicatedon theforms she had mailedin thatshewas a full-time employee.Mrs.Westfallexplained to her that, sinceshe worked31 and not 35hours a week, she was, underRespondent's rules,a part-time employee. Mrs. Dixon hadfilled in the line of theform whichreads "Period of11ProposedLeave of Absence: From . . . . To . . . .to indicate that it started on her last day of work. Mrs.Westfall explained it was her custom to give as the "From"date the firstFridayafter the absence began and as the"To" date the first Fridayafter a date six months laterthan the "From"date.In this way, the employee gotthe maximum amount of time possible under Respondent's W T GRANT CO95workweek and 6-month leave-of-absencelimitationpolicies.The explanation did not satisfy Mrs. Dixon. She steppedout of the office to confer with her husband.While Dixon waswaitingfor his wife Straffin cameby and chatted. In the course of their conversation, whileMrs. Dixon was present, Straffin told Mr. and Mrs DixonthatMrs.Dixon had been terminated because she hadfailed to return the forms promptly. ThisnewsupsetMrs.Dixon and concerned Dixon He protested that MyrtleDeMoss had gone to the hospital the year before withoutsigningthe forms and had not been terminated. Straffinsaid thatMrs.DeMoss had signed the formsin time.15The explanation did not satisfy Dixon Straffin told theDixons he would try to get Mrs. Dixon's job back. MrsDixon told her husband about her qualms oversigningforms filledout asMrs.Westfall wanted her to fill themout.Dixon told her to sign. Mrs. Dixon returned to Mrs.Westfall's office and did so. The "From" date was filledin "11-15-68."As was Mrs. Westfall's custom, Mrs. Dixondated hersignaturethe same. Straffin signed the formsthat day and dated his signature "1/3/69 " The formswere sent to the districtmanager.He endorsed them onJanuary 7, the regionalmanager, onJanuary 9 They wereapproved by the personnel division in New York on Febru-ary 17 A copy was received in the Fort Mitchell storeon or shortly before February 28.After leaving the officearea,Mr. and Mrs. Dixon stoppedin the store to talk to Lettie Loechel. Straffin soughtthem out there. He had with him a copy of Myrtle DeMoss'leave-of-absence form.He pointed out that the signaturedates on that form proved that Mrs DeMoss had submittedher request within 30 days, as required. Dixon protestedthat the dates were in different colored inks. He thoughtthis indicated that Respondent had altered the dates insomeway in order to conceal its discriminationagainsthis wife. He was wrong.On January 27 or 28,16 while her leave-of-absence requestwas wendingitsway to New York, Mrs. Dixon returnedto the store She told Mrs Westfall that she was fullyrecovered and ready to return to work. Mrs. Westfalltold her that she had no opening for her No new employeeshad been hired since the Christmas layoff. However, atleast one girl,Alberta Vaughan, who had originally beenhired only for the Christmas rush but had been retainedas a regularemployee when the layoff took place, wasthen workingas a cashier,Mrs.Dixon's job just priorto her illness.Mrs.Dixon expressed her disbelief thatMrs.Westfall could not find something for her to do,since she had gained experience in so many different depart-ments in the 6 years she had worked there. Mrs. Westfallsaid she was sorry, there was nothing she could do aboutit.Mrs Dixon left and went to a lawyer. The lawyeradvised her to file for unemployment compensation. Shedid so.On January 28 the lawyer wrote a letter to Straffin.It read:This is to inform you that Mrs Emilee M. Dixon... is now fully recovered from recent surgery. Shehas been released by her surgeon, Dr. Alfred Jacobs,M.D., Erlanger, Kentucky and has been advised thatshe may now resume her duties with your Company,as per the report enclosed.Please advise when and where she is to reportOn February 3 Straffin replied. His letter read:Re: Emilee DixonMrs. Dixon has filed application for UnemploymentInsurance and in accordance with Leave of AbsenceForm (enclosed) signed by her has ended all continuityof employment.On February 28 Mrs Westfall filled out the bottompart of Mrs. Dixon's leave-of-absence forms. She alteredthe "Will not return" line by striking out the words "Notifiedby Employee" and typing "Applied for unemployment 1-26-69" in the space provided for a date. Straffin signedthe forms. They were sent to New York.Mrs.Westfall began hiring for the Easter season aroundMarch 1 She customarily contacts some experienced personswho have formerly worked in the store when she expandsthe staff to handle seasonal upswings in business Shedid so this time. She did not attempt to contact EmileeDixon Straffin learned of this case when the charge wasfiled in late April. He instructed Mrs.Westfall not tohireMrs. Dixon as long as the case was pending. Mrs.Westfall has never attempted to contact Mrs. Dixon aboutworking in the Fort Mitchell store since November 8,1969.Margareten subpenaed Mrs. Reeves to testify in the repre-sentation case in anticipation that she would repeat beforeHearing Officer Frockt the information she had given tohim on November 21, 1968. She disappointed him. Shetold Frockt the same story she told me.D. Analysis and Conclusions1.The EmileeDixon issue" Mrs DeMoss had gone to the hospital without warning Mrs Westfallhad filled out the forms and sent them to her in the hospital to besignedThe "From" date and the date of Mrs DeMoss' signature wereboth filled in by MrsWestfall as "12-1-67," the first Friday afterthe beginning of Mrs DeMoss' absence" The date of this incident is important it is, unfortunately, onethat is not pinned down precisely in the record I base my finding,therefore, on the following parts of the record (1) The bottom partof Mrs Dixon's leave-of-absence form reads "Applied for unemployment1-26-69 " However, Mrs Westfall conceded that the date was in errorsince January 26, 1969, was a Sunday (2) The letter which Mrs Dixon'slawyer wrote to Respondent is dated January 28 (3) Straffin's replyis dated February 3 (4) 1 credit Mrs Dixon's testimony that the sequenceof her activities was second visit to store in late January,retainingof lawyer, and finally application for employment compensationRespondent contends that Mrs. Dixon ceased to be anemployee notfor anyreason proscribedby the Act butsimply because she violated Respondent's rules with respectto leaves of absence." Mrs. Dixon failed to fill in the11Respondent does not contend that Mrs Dixon's prounion activities,including the mid-October episode, gave it legal grounds for dischargingher or preclude her reinstatement now I have found above that, inthe heat of a tense organizing campaign,she told Mrs Reeves, withseriousmien,Mrs Reeves had better vote for the Union if she knewwhat was good for her and told Miss Kellerman she would spank herif she did not Under the circumstances,neither statement was a threatserious enough to justifyMrsDixon'sdischarge then or render her 96DECISIONSOF NATIONALLABOR RELATIONS BOARDforms in the prescribed 30 days Therefore, she was automati-cally terminated effective January 1, 1969. When, on January3, Straffin and Mrs. Westfall undertook to process a leave-of-absence request for her despite her dereliction andthus restore her continuity of employment, Respondent'sargumentgoes, they did her a favor. If they were motivatedin anyway by her activities on behalf of the Union, theywould simply have done nothing at that point. When,around January 28, Mrs Westfall did not put Mrs. Dixonback to work, she did so only because there was no openingfor her. If Mrs. Dixon had been patient, MrsWestfallwould have given her work in due coursewhen anopeningoccurred. By immediately filing for unemployment benefitswhen she well knew that doing so violated one of Respond-ent's rules for maintaining her statusas anemployee, Mrs.Dixon elected to give up her job Mrs. Dixon, Respondentsays,was the agentof her own execution, not we Suchan argumentoverlooks many facts in the record.It is obvious, of course, that the basic issue is whyRespondent failed to put Mrs. Dixon back to work whenshe announced, on or about January 28, 1969, that shewas well againand ready to return. Was it really becausethere was no opening at the moment? Or was it becauseof resentment over her prounion activities during the cam-paign? But a preliminary question which must be answeredis-whose motive is Respondent's motive? Mrs. Westfall'sisthe equally obviousanswer.There can be no doubton this record that Mrs. Westfall acted on her own initiativewhere all personnel matters were concerned. For example,she testified that she filled out the bottom part of Mrs.Dixon's leave-of-absence form on her own initiative, awk-wardly altering it to fit what she considered to be therelevant fact in the situation, "because [Mrs. Dixon] hadfiled for unemployment, and there was no other way tohandle it that I could see" Straffin corroborated her, andincidentally confirmed that she, not he, was Respondent'soperative agent in decidingMrs Dixon's fate, when hetestified:Q. Now, I take it that you leave to Mrs. Westfallsome of the thing like filling out these forms anddeciding how to write them up; is that right?A. True. All I dois sign them.Q. You are like me maybe, she shoves it underyour nose or puts it on your desk, you sign it andsend it out, right?A. Right.Therefore, thisissuemust turn on an inquiry into Mrs.Westfall's motive.I find that Mrs. Westfall was motivated solely by unionanimuswhen, around January 28, 1969, she failed to restoreMrs. Dixon to active service. In the first place, Mrs. West-fall'sattitude toward the employees, especially prounionemployees, had changedas a resultof the Union's victoryin the election.Her admissionsthat she discussed a changein attitude with Straffin before the election and was "disap-pointed" at its outcome,aswell asher admissions thatunfit for further employment now I specifically do not find that MrsDixon threatened or intended to threaten Mrs Reeves' child when sheinquired about the boy That interpretation was a figment of Mrs Reeves'imaginationshe did, indeed, berate Mrs. Loechel the day after theelection and toughened up her lunch hour policy the follow-ing week, are conclusive. Her abrupt attack on Mrs Loechelwas completely unjustifiedMrs. Loechel's name had beenlinked with Mrs. Dixon's during the campaign as a recruitingteam for the Union. When this is coupled with the factthatMrs.Westfall expressly stated only a few days laterthat she was giving the employees what they wanted-a tough, union-type "book"-her conduct in yelling atMrs Loechel for changing her day off without clearingfirstwith her can only be explained as another exampleof the new "book" which she brought into the store asa result of the Union's victory. There is no indicationin the record that MrsWestfall's attitude changed againin the interim between mid-November and late JanuaryIn fact, she applied her new policy of going by the "book"from mid-November on in Mrs Dixon's case as well Shemade no effort to get leave-of-absence forms from MrsDixon within 30 days Mrs. Masden's, Mrs Loechel's, andM's. Taylor's abortive effort to visit Mrs. Dixon in thehospital was a perfect opportunity to do for Mrs. Dixonwhat she had done the year before for Mrs. DeMoss,that is, send the forms to the hospital to be signed Shedid not choose to do so The fact that Mrs DeMosswas rushed to the hospital while Mrs. Dixon was notis a distinction without a difference if Mrs. Westfall's attitudetoward Mrs. Dixon were really unchanged after the electionMrs Westfall had another opportunity to treat Mrs. Dixonby the "book" and took it when she listed her on theJanuary 1 separation report. She had a third opportunityand took it when she told Mrs. Dixon around January28 there was no opening She had a fourth opportunityand took it when she relied on Mrs. Dixon's violationof the unemployment compensation rule to cut her offfor good. The only break in this pattern of treating Mrs.Dixon by the "book" was the processing of the leaveforms on January 3. In that instance, however, Straffinparticipated in the decision, as evidenced by his statementto the Dixons that he would try to get Mrs. Dixon'sjob back for her, and Mrs Westfall was subjected to Mrs.Dixon's suspicious challenge of Mrs.Westfall'sway offilling out the forms, an attitude which Mrs. Westfall maywell have attributed to Mrs Dixon's prounion militancyand which may well have reaffirmed her feeling that whatemployees now deserved was the "book."In the second place, the election situation and MrsDixon's role therein were far from a dead issue by January28, 1969.What is important in this connection is notwhether Mrs. Dixon had, in fact, threatened Patricia Reevesand Sandra Kellerman. What is important is that Respond-ent seriously believed that she had and was relying heavilyon that fact in its effort to reverse the verdict of theelection.Mrs. Reeves did not renege on Respondent untilthe hearing in April It had no reason to think in Januarythat she would.Next, there is the clear evidence of disparate treatmentofMrs.DixonMrs.Dixon went to work in the FortMitchell store in January 1963, at the time or not longafter it opened. Over the years she worked in severaldifferent departments, acquiring the necessary experienceto handle each. At the time of her illness she was a W T GRANT CO97cashier, a skill especially valuable to Respondent Thereisno evidence in this record that Respondent ever hadany complaint about her work at any time or any complaintabout her conduct in the store prior to the Union's campaignThere is no evidence in this record that Respondent everbefore followed its leave rules as strictly as it did in Mrs.Dixon's case. The explanation for this may be, of course,that there never was a prior case just like Mrs. Dixon's,even leaving aside the union activities which color hers.But that explanation cannot offset the evidence of thefour other employees who took leaves because they wereilland returned without incident when they recoveredThe fact that there may literally have been no openingon the day Mrs. Dixon announced she was ready to returndoes not distinguish her situation.When Mrs Gunklereturned to work Respondent wound up with an extracashier. The failure to treat an old and valuable employeelikeMrs. Dixon the same way under similar circumstancesismost plausibly explained by the fact that the one differenceinMrs. Dixon's case-her prominent involvement in thestillpending representation case-made her a less valuableemployee to Respondentof the Fort Mitchell store, refused to end Emilee Dixon'sleave of absence and put her back to work.182.The other issuesa.GavonnahWestfallThe complaint alleges that MrsWestfall, "on or aboutNovember 8 and 16, 1968. . coercively berat[ed] employeesfor their activities on behalf of the Union." I have foundthat, pursuant to her new policy, she yelled at Mrs. Loechelon November 9, and refused to let her and two otheremployees change their lunch hours in order to visit Mrs.Dixon in the hospital on November 12. In each instance,Respondent violated Section 8(a)(1) of the Act. It is possibleto find on this record that, by changing her policies asa result of the Union's victory in the election, Mrs. Westfalldiscriminated against employees within the meaning of Sec-tion 8(a)(3).However, this point was not fully litigatedat the hearing. Therefore, I make no finding that Respondentviolated Section 8(a)(3) of the Act by Mrs. Westfall's conductin these two episodes.Finally, and most persuasively, Respondent's defense willnot stand close scrutiny.MrsWestfall "separated"Mrs.Dixon effective January 1. Yet just a few days later sheand Straffin processed her request for a leave of absenceas if her statusas anemployee were unchanged. Ultimately,that request was approved in New York on February 17,restoring Mrs Dixon's continuity of employment and negat-ing the effect, if it ever had any, of the "separation"Thus, Respondent itself never took seriously Mrs. Dixon'sfirstbreach of its leave rules, her failure to submit theforms within 30 days. Since the request was ultimatelyapproved,Mrs.Westfall had no reason to think it wouldnot be on the day Mrs. Dixon asked to be put backtowork Therefore, Mrs. Westfall could not have beenrelying on that when she reacted as she didMoreover,she could not have been relying on Mrs. Dixon's applyingfor unemployment compensation because Mrs Dixon hadnot yet done so. And that application cannot explain orjustifyMrs.Westfall's subsequent failure to contactMrsDixon in the period prior to Straffin's instructions in Aprilthat she not hire Mrs. Dixon under any circumstances.Respondent's rules specificallystatethat applying for unem-ployment insurance did not disqualify Mrs. Dixon for ajob, itmerely cut off her seniority and the perquisitesthat flow from it. When Mrs. Westfall struck Mrs Dixon'sname from hermental listof experienced persons whomight be interestedin openingsas they came up, particularlythe openings which occurred at the beginning of the Easterseason,she was motivated by her feelings growing outof the Union's victory. Unfortunately for Respondent, shehad the rule wrong and, once again, was throwing hernew "book" at Mrs. Dixon.For the foregoing reasons, I find that Respondent violatedSection 8(a)(3) and (1) of the Act when, on or aboutJanuary 28, 1969, Gavonnah Westfall, personnel managerb.Lester MargaretenThe complaint also alleges that Responderisolated theAct by the conduct of Lester Margareten in:(i)On or about November 16, 1968 .. coercivelyinterrogating an employee about whether she signeda union membership card, how the employee votedin the recent election conducted on November 8, 1968by the Board, and in instructing the employee tofurnish testimony and an affidavit of facts, accordingto the dictates of the said Lester JMargareten, ifand when the employee was interviewed by a Boardagent about the election proceedings.(ii)During the week before the election of November8,1968,.threatening part-time employees withlayoffs if the Union was selected as their bargainingagentby the employees.The first paragraph is based on Patricia Reeves' accountof Margareten's interview with her when he was investigatingRespondent's objections to the election. I have discreditedMrs. Reeves and credited Margareten as to what happenedat that time. The second paragraph is based on the testimonyof Rose Kleier. While I have not discredited Mrs Kleier,Ihave described the incident in terms of Margareten'stestimony rather than hers. In each incident Margaretenconducted himself within the guidelines furnished by theBoard for lawyers engaged in lawful efforts to representtheirclients.Johnnie's Poultry Co.,146 NLRB 770, 774.He did nothing to interfere with, restrain, or coerce Mrs.Reeves, Mrs. Kleier, or any other employee of Respondent.Therefore, I find that Respondent did not violate any18The Charging Party contends that Straffin's admission he told MrsWestfall,when the charge in this case was filed in April 1969, notto rehire Mrs Dixon establishes a separate violation of Sec 8(a) (4, (3),and (1) of the ActThe complaint contains no 8(a)(4) allegation Sincethis finding adequately remedies the situation, I do not reach the issueraised by the Charging Party 98DECISIONSOF NATIONAL LABOR RELATIONS BOARDsectionof the Act through the conduct of LesterMargareten,1.Cease and desist from:its labor relations coordinator.Upon the foregoing findings of fact, and on the entirerecord in this case, I make the followingCONCLUSIONS OF LAW1W. T. Grant Company is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.Retail Store Employees Union, Local No. 1099, RetailClerks InternationalAssociation,AFL-CIO, is a labororganizationwithin the meaning of Section 2(5) of theAct.3By refusing to end Emilee Dixon's leave of absenceand put her back to work on or about January 28, 1969,Respondent has engaged in an unfair labor practice withinthe meaning of Section 8(a)(3) and (1) of the Act.4.By coercively berating employees on November 9,1968, and again on November 12, 1968, for their activitieson behalf of a labor organization, Respondent has engagedinunfair labor practices within the meaning of Section8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act6.The allegations of the complaint that Respondentviolated Section 8(a)(3) and (1) of the Act by the conductof Lester Margareten have not been sustained.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action which willeffectuate the policies of the Act.I have found that Respondent has violated Section 8(a)(3)and (1) of the act by refusing to end Emilee Dixon'sleave of absence and put her back to work. Therefore,Iwill recommend that Respondent offer her immediateand full reinstatement to her former or substantially equiva-lent positionwithout prejudice to any seniority or otherrights and privileges previously enjoyed and make her wholefor any loss of earnings she may have suffered as a resultof the discrimination against her by paying to her a sumof money equal to that which she normally would haveearned as wages from January 28, 1969, until the dateof Respondent's offer of reinstatement, less her net earningsduring such period, with backpay and interest thereonto be computed in the manner prescribed inF. W. WoolworthCompany,90 NLRB 289, andIsisPlumbing & HeatingCo., 138 NLRB 716.Upon the basis of the above findings of fact, conclusionsof law, and the entire record in this case, and pursuantto Section 10(c) of the National Labor Relations Act,as amended, I hereby issue the following:RECOMMENDED ORDERW. T. Grant Company, its officers,agents, successorsand assigns,shall:(a)Discriminating against its employees in order to dis-courage membership in Retail Store Employees Union, LocalNo 1099, Retail Clerks International Association, AFL-CIO, or any other labor organization.(b)Coercively berating its employees for their activitieson behalf of the said, or any other, labor organization(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Offer to Emilee Dixon immediate and full reinstate-ment to her former or substantially equivalent positionwithout prejudice to any seniority or other rights andprivilegespreviously enjoyedand makeher whole for anyloss of pay suffered as a result of the discrimination againsther in the manner set forth above under "The Remedy "(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessaryto analyze the amount of backpay due under the termsof this Recommended Order.(c)Post at its store in Fort Mitchell, Ky., copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by Respondent's represent-ative, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 9, in writing,within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.20I FURTHER RECOMMEND that the complaint be dismissedinsofar as it alleges that Respondent violated the Act bythe conduct of Lester Margareten." In the event no exceptions are filed as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations,and Recommended Orderherein shall,as provided in Sec 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a Judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted by order of the National Labor Relations Board" shall be changedto read "Posted pursuant to a judgment of the United States Courtof Appeals enforcing an order of the National Labor Relations Board "'"In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify the RegionalDirector for Region 9, in writing,within 10 days from the date ofthis Order,what steps Respondent has taken to comply herewith " W T GRANT CO.99APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employeesthese rights-To engage in self-organizationTo form,join,or help unionsTo bargain collectively through a representativeof theirown choosingTo act together for collective bargaining or otheraid or protectionTo refrain from any or all of these thingsWE WILL NOT yell at you for engaging in unionactivities.WE WILL NOT refuse to take you back to workat the end of a leave of absence or discriminate againstyou in any other way in order to discourage membershipinRetail Store Employees Union,LocalNo. 1099,Retail Clerks International Association,AFL-CIO, orany other labor organization.You are free to joinor not join Local No.1099 or any other labor organiza-tion as you see fit.WE WILL immediately offer to reinstate Emilee Dixonto her former or substantially equivalent job withoutany change in her seniority or other privileges sheenjoyed before we refused to put her back to work,andWE WILL pay to her any money she lost asa result of our discrimination against her, with interestat 6 percent per annum.DatedByW. T. GRANTCOMPANY(Employer)(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.Thisnotice must remain postedfor 60consecutive daysfrom the date ofposting and must not be altered,defaced,or covered by anyother matenal.Any questionsconcerning thisnotice orcompliance withits provisions may be directed to the Board'sOffice, FederalOfficeBuilding,Room 2407,550 Main Street, Cincinnati,Ohio 45202, Telephone 513-684-3686.